Citation Nr: 1456498	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a throat condition/hoarseness due to exposure to environmental hazards in the Persian Gulf.

2.  Whether new and material evidence has been received to reopen a claim of service connection for memory loss; and if so, whether service connection is warranted.

3.  Entitlement to service connection for Parkinson's disease (claimed as chronic fatigue, neurological symptoms, and neuropsychological symptoms).

4.  Entitlement to a compensable disability rating for dry eye syndrome.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991; including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from January to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014 the Veteran testified in a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issues of service connection for memory loss and a compensable disability rating for dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a rating decision dated in May 2009, the RO denied the issues of service connection for a throat condition/hoarse throat, and service connection for memory loss (claimed as short and long term memory loss), and an appeal on those decisions was not filed within the regulatory timeframe.  

2.  In correspondence received by the RO in November 2010 the Veteran requested that her claims for service connection for a throat condition and memory loss be reopened.

3.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during her May 2014 Board hearing, her appeal to reopen a claim of service connection for throat disorder/hoarseness.

4.  Evidence compiled since the May 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for memory loss.

5.  The Veteran was exposed to certain environmental hazards during (but not before or after) active duty service, and her Parkinson's disease is linked by competent medical evidence to that injury.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for a throat disorder and memory loss is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §3.104 (2014).

2.  The criteria for withdrawal of a substantive appeal to reopen a claim of service connection for a throat disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Evidence relevant to the claim for service connection for memory loss received since the May 2009 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The Veteran's Parkinson's disease (claimed as chronic fatigue, neurological symptoms, and neuropsychological symptoms) is related to her active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the issues resolved in this decision are fully favorable to the Veteran, no discussion of VA's duty to notify and assist is necessary.

II.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During her 2014 Board hearing the Veteran stated, on the record, that she was withdrawing her appeal for service connection for a throat disorder.  See Board Hearing Transcript, p. 2.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to this appeal.  As such, the Board does not have jurisdiction to review this matter and it is dismissed.  38 U.S.C.A. § 7105.

III.  New and material evidence

In May 2009, the RO denied the issue of service connection for memory loss because there was no evidence of memory loss in service treatment records, and no evidence of persistent memory loss of six months duration after the Veteran's Persian Gulf War service.  After appropriate notice of this decision and of her appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the May 2009 rating decision.  The May 2009 decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Evidence of record at the time of the May 2009 rating decision included service treatment records, VA treatment records, the report of an April 2008 Persian Gulf War Registry examination, and private treatment records.

In November 2010 the Veteran filed a claim to reopen.  

Evidence added to the record since the May 2009 rating decision includes the Veteran's declaration in her July 2012 substantive appeal (Form 9) that when she "returned from Saudi in July 1991 [she] realized that [her] memory was gone;" that she "could not remember anything;" and that she "had to struggle to remember simple things."  See also Board Hearing Transcript, p. 12.  Assuming the credibility of this evidence for purposes of reopening, it is new since it was not of record at the time of the May 2009 rating decision, and material as it would reflect the presence of the claimed disability in service.  This raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim is reopened.  The underlying claim for service connection is addressed in the Remand portion of this decision.

IV.  Service connection, Parkinson's Disease

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


Facts

In June 1991 the Veteran returned from active duty service in Saudi Arabia.  In April 2008 she underwent a Persian Gulf Registry Examination, during which the environmental hazards that she was exposed to during her tour in the Persian Gulf, were identified.  These included dust and sand; smoke from oil fires, burning trash, feces, and tent heaters; vehicle/truck fumes; and insect repellents and pesticides; were identified.  

In August 2010 the Veteran consulted a private neurologist due to left sided weakness.  During that consult she complained of unusual fatigue and loss of energy, and of numbness and tingling sensations.  She also complained of hoarseness.  Physical examination found abnormalities in coordination (left more than right), gait, and station, with mildly reduced arm swing on the left, and left wrist tone slightly increased on use.  Diagnosis was rigid akinetic hemi-Parkinson syndrome.  In September 2010 the Veteran went to another neurologist for a second opinion, who returned a diagnosis of "probable mild Parkinson's disease."  

In September 2010 the Veteran reported to VA with complaints of left sided weakness, including in her face and left leg.  The provider observed that there was left sided weakness and referred the Veteran for a neurological consult.

In December 2010 the Veteran was seen by a VA neurologist.  During that visit she reported that her speech had begun to slur around May of 2010, and that by July she noticed that she was dragging her left leg.  The plan was to do a repeat MRI of the brain and pituitary, and possibly an EMG/NCS in four weeks time.  See also June 2012 VA medical records.

In March 2011 the Veteran underwent a VA examination by a VA staff physician, who concluded that "it is at least as likely as not that the Veteran has Parkinson's disease."  In an addendum dated later that month the examiner stated that Parkinson's disease is a diagnosable chronic multisymptom illness of partially explained etiology.  She then opined that the Veteran's Parkinson's disease was not related to service because "there is no known association between Parkinson's disease with exposures in the Gulf War;" and because there was no documentation in service treatment records of any Parkinson's symptoms.  

In a "memo" dated in May 2014 a private medical consultant advised that she had reviewed the claims file and felt that that the Veteran's exposure to certain environmental toxins identified in the Veteran's April 2008 Persian Gulf Registry report was a significant contributory factor to the Veteran's development of Parkinson's disease.  She explained Parkinson's disease is a slowly progressive and chronic neurodegenerative condition which can manifest many years after an initial insult or chronic exposure.  

Analysis

As noted by the 2011 VA examiner, "there is no chronic disorder established in the military that continued to present time with regard to the diagnosis [of Parkinson's disease];" however, according to the May 2014 medical consultant, Parkinson's disease is a slowly progressive and chronic neurodegenerative condition which can manifest many years after an initial insult or chronic exposure.  There is no medical evidence of record that contravenes this assertion, and it reasonably accounts for the Veteran's lack of symptoms during service.  

As for the VA examiner's assertion that "there is no known association between . . . Parkinson's disease . . . with exposures in the Gulf War," she did not specify or discuss the "exposures" to which she was referring.  On the other hand, according to the 2014 medical consultant, "pesticide exposure has been shown to carry an increased risk of Parkinson's disease;" and the evidence confirms that this Veteran was immediately exposed to pesticides applied directly to her skin (and embedded in her clothing) during her tour in the Persian Gulf.  See April 2008 Persian Gulf Registry Examination report).  The consultant explained that the etiology of most neurodegenerative disorders such as Parkinson's disease is multifactorial and consists of an interaction between environmental factors and genetic predisposition.  

She noted that according to the Veteran's Persian Gulf Registry Examination report, the Veteran had "had numerous exposures including pesticides and insecticides" while in the Persian Gulf, and averred that poisoning by acute high-level exposure to specific toxins in these pesticides "has well known neurotoxic effects."  She further averred that "pesticide exposure has been shown to carry an increased risk of Parkinson's disease" and that several classes of pesticides, including insecticides, have been implicated; and provided excerpts from multiple scientific studies (including a study regarding the risk associated with specific organophosphate pesticides and their mechanisms of toxicity ("Occup Environ Medical. 2014 Apr;71(4):275-81")) in support of her assertions.  She then opined that "it is therefore at least as likely as not that the [V]eteran's exposure during the Persian Gulf War was a significant contributory factor to the development of Parkinson's disease."  

The Board finds this evidence, which is supported by detailed rationale (including a discussion of the facts in this particular Veteran's case), accompanied by scientific evidence in support of the propositions advanced, and which is uncontroverted by any other evidence of record, to be persuasive.  See, e.g., Mariano v. Principi, 17 Vet. App. 305 (2003) (noting that VA may not undertake additional development, such as scheduling an examination, if the sole purpose is to obtain evidence against a claim).  The weight of the evidence is therefore in favor of the claim.

Accordingly, as there is evidence of injury (exposure to environmental toxins in the Persian Gulf) during service; no evidence of any prior or post-service injury; evidence of a current disability (Parkinson's disease); and competent medical evidence that attributes the current disability to the in-service injury, service connection is warranted.  Pond v. West, 12 Vet. App. 341, 346 (1999).


ORDER

The appeal for service connection for a throat disorder/hoarseness is dismissed.

New and material evidence having been submitted, the Veteran's claim for service connection for memory loss is reopened and, to that extent only, the appeal is granted.

Service connection for Parkinson's disease is granted.


REMAND

Having reopened the claim for service connection for memory loss  based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is needed.

In her 2012 Form 9 and during her 2014 Board hearing the Veteran maintained that she has had memory trouble since she separated from active duty in 1991.  On VA psychiatric examination in March 2011 the examiner noted that there was some memory loss, but determined that the Veteran does not have a psychiatric disorder.  The Veteran has not been otherwise examined regarding her complaints of memory loss.  In light of the above grant of service connection for Parkinson's disease, an opinion is needed as to whether this Persian Gulf War veteran's memory loss is related to her service-connected Parkinson's disability or some other diagnosed disorder; or is of unknown etiology.  

As for the Veteran's appeal regarding her eye disability, during her 2014 Board hearing she testified that her vision has worsened since her last VA examination.  See Transcript, p. 4.  She specifically testified that at times she is actually unable to see.  See Transcript, p. 3.  In accordance with 38 C.F.R. § 3.327 she should be accorded a new examination.  On remand VA treatment records dated after June 6, 2012, should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA treatment records dated after June 6, 2012.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding her claim for service connection for memory loss.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to address the following:

a) whether it is at least as likely as not that the Veteran's memory loss complaints are attributable to a medically known diagnosis; and, if so, 
i. identify that disorder, and then, if the underlying disorder is other than Parkinson's disease,
ii. opine as to whether it is as least as likely as not that this disorder is related to service.

b) If it is determined that this Persian Gulf War veteran has a memory loss disability of unknown etiology, the examiner should so state, and explain this conclusion.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Schedule the Veteran for a VA examination to ascertain the severity of her service-connected eye disability.  The claims file should be made available to the examiner.  All indicated tests should be done, and all findings reported in detail.  The examiner is requested to:

a) document the Veteran's complaints; 

b) identify the complaints and examination findings that are due solely to the Veteran's service-connected dry eye syndrome disability; and

c) advise as to whether any of the Veteran's eye symptoms may be due to her service-connected Parkinson's disease.  

4 .  Then, re-adjudicate the claims on appeal.  If either claim remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


